DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6), and Species 1 of Fig. 1 in the reply filed on 04/06/22 is acknowledged.
Claims 7-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III & IV, and Species 2-7 (Figs. 2-7), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 states that “a process operatively connected to the sensor and configured, in response to a signal received from the sensor ... to associate a position of a needle opening with the lower chamber or the upper chamber”; and claim 6 states that “a processor is configured, in response to a signal received from the magnetic field sensor, ..., by evaluating an orientation of magnetic field at the magnetic field sensor, a position of a needle opening with the lower chamber or the upper chamber” without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks of explanation that how is the processor being associated to a position of a needle opening with the lower chamber or the upper chamber.
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what or how to get the claimed result or how to make the claimed invention such as “a process operatively connected to the sensor and configured, in response to a signal received from the sensor ... to associate a position of a needle opening with the lower chamber or the upper chamber” or “a processor is configured, in response to a signal received from the magnetic field sensor, ..., by evaluating an orientation of magnetic field at the magnetic field sensor, a position of a needle opening with the lower chamber or the upper chamber.”
Examiner acknowledges that the process connected to the sensor and configured, in response to a single received from the sensor, to detect a presence of a needle in the refill chamber (or the lower chamber or the upper chamber).   However, it is unclear to Examiner that how is the processor being configured to associate a position of a needle opening at the lower chamber or the upper chamber, as required in the claimed invention.  It is unclear to Examiner that how is the processor being determined position of the needle opening with the lower chamber or the upper chamber by a responsive from a signal received from the magnetic field sensor.
Thus, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine the needle opening with connecting to the processor. Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include of method or procedure that the processor being associate or determine a position of the needle opening with the lower chamber or the upper chamber without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining the processor being associated with the needle opening at the lower or upper chambers that one could not make or use the invention without undue experimentation. 
As noted above Applicant has provided no way to determine what procedure to obtain the processor being associated with the needle opening and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of “process operatively connected to the sensor and configured, in response to a signal received from the sensor ... to associate a position of a needle opening with the lower chamber or the upper chamber” and thus the invention is not enabled.
In claim 2, the limitation “the processor is configured, in response to signals, received from the sensor and from the second sensor, ... to associate the position of the needle opening with the lower chamber or the upper chamber” is without providing any supporting interconnecting mechanical elements to get the result, please see the similar analysis in the rejection of claims 1 & 6 above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 2014/0207085), which are incorporated or with evidences Fischell et al. (US 4,573,994) and Adams et al. (US 6,962,580).
Regarding claim 1, as best as understood, Brandt discloses an implantable infusion device 248, in Figs. 35-38, comprising: 
a housing 232; 
a refill chamber (an interior space inside the housing 232; elements 244 & 246) arranged within the housing 232, the refill chamber being accessible through a refill port 112k, para [0096], Fig. 35; 
a self-sealing external septum 238 disposed at the refill port which forms an access opening (via a needle 312, in Fig. 38) of an upper chamber 244 in the refill chamber; 
a self-sealing inner septum 240 disposed within the refill chamber below the external septum 238 which separates the upper chamber 244 from a lower chamber 246; 
a needle opening 316;
Brandt discloses an implantable infusion device 100d, in Fig. 17, different embodiment with the implantable infusion device 248 in Figs. 35-38, includes a sensor (needle detectors 208, 210) arranged at the refill chamber (e.g. the first and second needle detectors 208, 210 are carried within the housing 172e and are respectively associated with first and second fill ports 112e and 114e, para [0078]); a processor/controller 158 operatively connected to the sensor and configured, in response to a signal received from the sensor, to detect a presence of a needle in the refill chamber. 
Note: the reservoir chambers 112d, 114d in Fig. 17 is located on the left and right side of the housing. Meanwhile, the reservoir chambers 3244, 246 in Figs. 36-38 located on the top and bottom of the housing; however, a person skilled in the art would recognize that each of the reservoir chambers in Figs. 36-38 included the sensor (needle detectors 208, 210) therein for detecting a presence of the needle in the refill chamber. 
With respect to the limitation that: the processor is configured, in response to signals received from the sensor and from the second sensor, to associate the position of the needle opening with the lower chamber or the upper chamber, Brandt states in para [0074] that the needle detectors are disclosed in U.S. Patent Nos. 4,573,994 (Fischell et al.) and 6,962,580 (Adams et al.), with are incorporated herein by reference Brandt. In other words, the sensor or needle detector in Fischell or Adams included in the Brandt’s device. Both of Fischell and Adams disclose that a processor operatively connected to the sensor/needle detector and configured, in response to a signal received from the sensor, to detect a presence of a needle in the refill chamber.  Fischell or Adams discloses the needle detector/sensor is detected the needle being fully inserted and contacted at bottom surface of the housing (will explained further details the references Fischell and Adam in below).  As seen in Figs. 37-38, paras [0097-0097] describe that: the needle 310 is fully inserted into the fill port, i.e. when the distal tip of the sharped end portion 314 of the needle 310 is in contact with the housing end wall 242.  A that point, the apertures 316 are located in within the lower chamber and upper chamber, see Figs. 37-38; wherein the needle 310 includes one or more apertures 316, para [0097].  With the said above, the sensor or needle detectors in Fischell or Adams is/are incorporated with the Brandt’s device.  The sensor in the device of Fischell or Adams is detected the needle being fully inserted and contacted at bottom surface of the housing.  Therefore, the needle opening(s) 316 is/are located with the lower chamber or/and the upper chamber when the needle being contact at the bottom surface of the housing.  In other words, Brandt discloses the limitation that the processor is configured, in response to signals received from the sensor and from the second sensor, to associate the position of the needle opening with the lower chamber or the upper chamber.
Fischell discloses, in Figs. 3-4 & 6, an implantable infusion device comprising: a sensor (a conductor 64 in Figs. 3& 6; or using light source 110 and light detector 112 in Fig. 4) arranged at a refill chamber 38/100.  The sensor can detect when the needle is fully inserted into the chamber by contact the conductor plate 64 and incorporate with electrode needle 84, col.6, lines 11-co. 7, line 56, also see Figs. 3 & 6. Alternatively, the sensors 110 & 112 in Fig. 4 can detect the needle is fully inserted into the chamber when the beam from the source 110 is interrupted, or a beam from the light source 114 is reflected of the hypodermic needle 108 toward a light detector 116, col. 7, line 56-18.  Therefore, Fischell discloses a limitation processor operatively connected to the sensor and configured, in response in a signal received from the sensor, to detect a presence of a needle in the refill chamber.
Similarly, Adams discloses, in Figs. 2-8, for different scenarios of the needle is fully inserted into the chamber and being contacted at a bottom surface of the chamber, col. 5, line 25- col. 8, line 65.  In other words, Adams discloses a limitation processor operatively connected to the sensor and configured, in response in a signal received from the sensor, to detect a presence of a needle in the refill chamber.
For example: In Fig. 2, when the needle 20 inserts into the reservoir 50, and contacts with the reservoir bottom wall 52, the needle 20 completes the circuit defined between the connections 122/124.  A low power AC signal used in the detection circuit 110 to increase detection sensitivity and to decrease the potential for adverse effect on the drug in the reservoir 50.  In response to the completed circuit, the needle detecting circuit 110 generates a detection signal which triggers the indicating circuit 108 to generate an indicator signal 106, which is indicative of the needle 20 inserted into the refill chamber, col. 5, line 65-col. 6, line 13.
In Fig. 3, when the needle 20 contacts the reservoir bottom wall 52, the needle 20 exerts a force (e.g., downward, sideways, etc.) to close the switch 130, thus completing the circuit defined between the connections 132/134. In response to the completed circuit, the needle detecting circuit 110 generates a detection signal which triggers the indicating circuit 108 to generate an indicator signal 106, which is indicative of the needle 20 being properly inserted into the VAP 40. 
In Fig. 4, when the needle 20 into the reservoir 50, and comes in sufficiently close proximity to the magnetic switch 140, the magnetic field produced by the needle 20 causes the magnetic switch to close, thus completing the circuit defined between the connections 142/144. In response to the completed circuit, the needle detecting circuit 110 generates a detection signal which triggers the indicating circuit 108 to generate an indicator signal 106, which is indicative of the needle 20 being properly inserted into the VAP 40, col. 6, lines 49-58. 
Similarly, the Figs. 5-8 describes that the processor connects to the sensor, in response to a signal received from the sensor, the processor is configured to detect a presence of a needle in the refill chamber, col. 6, line 64-col. 8, line 46.
Regarding claim 2, as mentioned in the rejection of claim 1 above, each of the needle detectors 208 & 210 provided in each of the reservoir chambers 1 & 2 (or 112d, 114d) in Figs. 17-18.  Therefore, a person skilled in the art would recognize that there are two needle detectors 208 & 210 being provided in each of the lower and upper chambers; with the concept or teaching in Fischell or Adams as discussed above, wherein the processor is configured, in response to signals received from the sensor and from the second sensor, to detect the presence of the needle in the refill chamber and to associate the position of the needle opening with the lower chamber or the upper chamber.  
Regarding claims 3-4, Brandt (is incorporated with either Fischell or Adams) discloses all the claimed subject matter, as discussed in the rejection of claims 1-2 above. Adams discloses that wherein the sensor 130, 150, 161, 170, 180 is a contact sensor arranged at a bottom of the refill chamber, see Figs 3, 5-8.  Adams further discloses that the sensor can be arranged on a side of the housing of the refill chamber, Fig. 4.  In other words, the location of the sensor positioned anywhere in housing or at the refill chamber is considered as rearrangement parts.  Since the device in Brandt includes two sensors and each of the sensor positioned at/within upper and lower chambers, therefore, a person skilled in the art would recognize that one of the sensors is a contact sensor arranged at a bottom of the refill chamber, and the second sensor arranged at the refill chamber (e.g. arranged within the housing adjacent to the refill chamber or on the side of the refill chamber, similar Fig. 4 in Adams).  Brandt further discloses that the sensors (which means that including the first and the second sensor) is a Hall effect sensor, para [0074].  wherein the sensor and the second sensor are Hall effect sensors arranged within the housing adjacent to the refill chamber. 
Regarding claim 5, Brandt discloses that when a needle is inserted into one of the first and second fill ports 112d or 114d and is sensed by associated needle detector 208 or 210, the detecting information will be transmitted to the clinician’s programming unit 300, para [0076].  Therefore, Brandt discloses that a wireless transmitter (via RF, Fig. 10) operatively connected to the processor/controller 158, wherein the processor is configured to transmit a signal relating to the association of the position of the needle (also the needle opening 316, since the needle opening 316 provided at the needle 310) with the lower chamber or the upper chamber to an external device, see Figs. 37-38.  
Regarding claim 6, as best as understood, Brandt discloses an implantable infusion device 248, in Figs. 35-38, comprising: 
a housing 232; 
a refill chamber (an interior space inside the housing 232; elements 244 & 246) arranged within the housing 232, the refill chamber being accessible through a refill port 112k, para [0096], Fig. 35; 
a self-sealing external septum 238 disposed at the refill port which forms an access opening (via a needle 312, in Fig. 38) of an upper chamber 244 in the refill chamber; 
a self-sealing inner septum 240 disposed within the refill chamber below the external septum 238 which separates the upper chamber 244 from a lower chamber 246; 
a needle opening 316;
Brandt discloses an implantable infusion device 100d, in Fig. 17, different embodiment with the implantable infusion device 248 in Figs. 35-38, includes a magnetic field sensor (needle detectors 208, 210; wherein the needle detector is a magnetic switch, or magnetic field, para [0074]) arranged at the refill chamber (e.g. the first and second needle detectors 208, 210 are carried within the housing 172e and are respectively associated with first and second fill ports 112e and 114e, para [0078]); 
a processor/controller 158 operatively connected to the magnetic field sensor; wherein the processor is configured, in response to a signal received from the magnetic field sensor, to detect a presence of a needle in the refill chamber., by evaluating an orientation of the magnetic field at the magnetic field sensor, see further explanation in Adam reference in below for more details. 
Note: the reservoir chambers 112d, 114d in Figs. 17 is located on the left and right side of the housing; meanwhile, the reservoir chambers 3244, 246 in Figs. 36-38 located on the top and bottom of the housing; however, a person skilled in the art would recognize that each of the reservoir chambers in Figs. 36-38 included the sensor (needle detectors 208, 210) therein for detecting a presence of the needle in the refill chamber. 
With respect to the limitation that: the processor is configured, in response to signals received from the magnetic field sensor, by evaluating a position of a needle opening with the lower chamber or the upper chamber, Brandt states in para [0074] that the needle detectors are disclosed in U.S. Patent No. 6,962,580 (Adams et al.), with is incorporated herein by reference Brandt. In other words, the magnetic sensor or needle detector in Adams included in the Brandt’s device. Adams discloses in Figs. 4 & 7 that the magnetic field sensor 140/170 is detected the needle being fully inserted and contacted at bottom surface of the housing (will explained further details in the reference Adam in below).  As seen in Figs. 37-38, paras [0097-0097] describe that: the needle 310 is fully inserted into the fill port, i.e. when the distal tip of the sharped end portion 314 of the needle 310 is in contact with the housing end wall 242.  A that point, the apertures 316 are located in within the lower chamber and upper chamber, see Figs. 37-38; wherein the needle 310 includes one or more apertures 316, para [0097].  With the said above, the magnetic field sensor or needle detectors in Adams is incorporated with the Brandt’s device.  The magnetic field sensor in the device of Adams is detected the needle being fully inserted and contacted at bottom surface of the housing.  Therefore, the needle openings 316 is located with the lower chamber or/and the upper chamber when the needle being contact at the bottom surface of the housing.  In other words, Brandt discloses the limitation that the processor is configured, in response to signals received from the magnetic field sensor, by evaluating a position of a needle opening with the lower chamber or the upper chamber.
Note: Adam discloses a limitation that: a magnetic field sensor arranged at the refill chamber; and a processor operatively connected to the magnetic field sensor, wherein the processor is configured, in response to a signal received from the magnetic field sensor, to detect a presence of a needle in the refill chamber and to associate, by evaluating an orientation of a magnetic field at the magnetic field sensor. Adams discloses, in Figs. 4 & 7, for different scenarios of the needle is fully inserted into the chamber and being contacted at a bottom surface of the chamber, col. 6, line 35-63; and col. 7, line 66-col. 8, line 26.  Adam discloses in Fig. 4 that when the needle 20 comes in sufficiently close proximity to the magnetic switch 140, the magnetic field produced by the needle causes the magnetic switch to lose, thus completing the circuit defined between he connections 142/144.  In response to the completed circuit, the needle detecting circuit 110 generates a detection signal which triggers the indicating circuit 108 to generate an indicator singla106, which is indicative of the needle 20 being inserted into the chamber.  Adam discloses in Fig. 7 that when the needle 20 passes through the septum 46, into the reservoir 50, and the secondary coil 176 comes in close proximity to the primary coil 171, the magnetic field 170 created by the primary coil 171 induces a current flow or potential in the secondary coil 176. In response to the current flow or potential in the secondary coil 176, the detecting circuit 110 generates a detection signal which triggers the indicating circuit 108 to generate an indicator signal 106, which is indicative of the needle 20 being properly inserted into the VAP 40. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783